DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a tire and noise damper assembly.
Group II, claim(s) 11-15, drawn to a method of making a noise damper.
Group III, claim(s) 16-20, drawn to a noise damper. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a noise damper made of an open cell foam, the noise damper comprising: a first tier and a second tier including a plurality of blocks, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Imaoka (JP 2006182280 with English Machine Translation). Regarding the common technical feature, Imaoka discloses a noise damper (10) made of an open cell foam ([0020]), the noise damper (10) comprising: a first tier (21) and a second tier including a plurality of blocks (see Modified Figure 5 below). 

    PNG
    media_image1.png
    344
    1030
    media_image1.png
    Greyscale

Modified Figure 5, Imaoka
During a telephone conversation with Bryan Jaketic on 04/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 800, 810a, and 810b described in paragraphs [0062]-[0065] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “a noise damper… having a continuous circumferential upper tier and an interposed circumferential lower tier including blocks and voids” in lines 16-18. It is unclear how the term “interposed” affects the structure of the noise damper. The term “interpose” means to place or insert between one thing and another. However, there is no indication in the specification, drawings, or claims that the circumferential lower tier is interposed between two things. Based on Fig. 1 of the drawings, it appears that the circumferential lower tier is merely adjacent to the continuous circumferential upper tier. For examination purposes, all instances of “interposed circumferential lower tier” will be read as “adjacent circumferential lower tier.” 
Claims 2-10 are also rejected due to their dependence upon rejected claim 1. 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (JP 2006182280 with English Machine Translation). 
Regarding claim 1, Imaoka discloses a tire and noise damper assembly (1) comprising: a tire (2), wherein the tire (2) comprises: a first annular bead (2b, right side of Fig. 1) and a second annular bead (2b, left side Fig. 1), a body ply (6A) extending between the first annular bead (2b) and the second annular bead (2b) (see Fig. 1), an innerliner (9), disposed radially under the body ply (6A) and extending axially across a portion of the body ply (6A) (see Fig. 1), an annular belt package (7), disposed radially upward of the body ply (6A) and extending axially across a portion of the body ply (6A) (see Fig. 1), a circumferential tread (2t) disposed radially upward of the annular belt package (7) and extending axially across a portion of the body ply (6A) (see Fig. 1), and a first sidewall (2S, right side of Fig. 1) extending between the first annular bead (2b) and a first shoulder (see right side of 2t), the first shoulder being associated with the circumferential tread (2t), and a second sidewall (2S, left side of Fig. 1) extending between the second annular bead (2b) and a second shoulder (see left side of 2t), the second shoulder being associated with the circumferential tread (2t); and a noise damper (10) made of an open cell foam ([0020]) and having a continuous circumferential upper tier (21) and an adjacent circumferential lower tier including blocks (see Modified Figure 5 below) and voids (11). Imaoka further discloses that examples of the invention shown in Table 1 were tested using a tire size of 235 / 50R18 97V ([0037]), meaning that a section height of the tire (2) is about 117.5 mm (235*0.50). Imaoka further discloses in Example 2 of Table 1 that the adjacent circumferential lower tier has a radial height (Hg) of 12 mm (see Table 1), which is 10% ((12/117.5)*100) of the section height of the tire (2), thus suggesting the claimed range of 1.5-14.0%. Imaoka further discloses in Example 2 of Table 1 that the ratio between the radial height (Hg) of the adjacent circumferential lower tier and the total thickness (T) of the noise damper (10) is 0.5 (see Table 1). This would make the total thickness (T) of the noise damper (10) equal to 24 mm (12/0.5), which would make the radial height (t) of the continuous circumferential upper tier (21) be equal to 12 mm (24-12). Thus, the circumferential upper tier (21) has a radial height (t) that is 10% ((12/117.5)*100) of the section height of the tire (2), suggesting the claimed range of 1.5-14.0%. Imaoka further discloses that the voids (11) have a pitch interval (P) and a width (Wg) (see Fig. 5). Thus, the percentage that the blocks span of the continuous upper tier’s (21) inner circumference can be calculated using the following formula: ((P-Wg)/P)*100. Using the values of the pitch interval (P) and the width (Wg) disclosed by Imaoka in Example 2 of Table 1, then, Imaoka discloses that the blocks span 40% ((20/50)*100) (see Table 1) of the continuous circumferential upper tier’s (21) inner circumference, suggesting the claimed range of 20-40%. Similarly, the percentage that the voids (11) span of the continuous upper tier’s (21) inner circumference can be calculated by using the following formula: (Wg/P)*100. Thus, again using the values of the pitch interval (P) and the width (Wg) from Example 2 of Table 1, Imaoka discloses that the voids (11) span 60% ((30/50)*100) (see Table 1) of the continuous upper tier’s (21) inner circumference, suggesting the claimed range of 60-80%. Imaoka further discloses that the width (Wo) of the adjacent circumferential lower tier and the continuous circumferential upper tier (21) is 150 mm ([0038]). Imaoka further discloses that the width of the tire (2) is 235 mm based on the disclosed tire size of 235 / 50R18 97V ([0037]). Thus, the axial width of the adjacent circumferential lower tier and the axial width of the continuous circumferential upper tier (21) are both 64% ((150/235)*100) of a width of the tire (2), making it highly likely that the axial width of the adjacent circumferential lower tier and the axial width of the continuous circumferential upper tier (21) are within the claimed range of 20-80% of a tread width of the tire (2). Imaoka fails to disclose, however, a specific value for the tread width of the tire (2). 

    PNG
    media_image2.png
    344
    1030
    media_image2.png
    Greyscale

Modified Figure 5, Imaoka
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the axial width of the adjacent circumferential lower tier and the axial width of the continuous circumferential upper tier (21) with respect to the tread width of the tire (2). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Imaoka, one of ordinary skill in the art would have found that the axial width of the adjacent circumferential lower tier and the axial width of the continuous circumferential upper tier (21) are both about 72% of a tread width of the tire (2), thus suggesting the claimed ranges of 20-80%. 
Therefore, while Imaoka does not explicitly state a value for the relationship between the axial width of the adjacent circumferential lower tier and the axial width of the continuous circumferential upper tier (21) with respect to the tread width of the tire (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed ranges because the drawings reasonably suggest doing so. Thus, Imaoka satisfies all of the limitations in claim 1. 
Regarding claim 2, Imaoka discloses all of the limitations as set forth above for claim 1. As set forth above, the adjacent circumferential lower tier has a radial height (Hg) of 12 mm (see Example 2, Table 1), which is 10% ((12/117.5)*100) of the section height of the tire (2) when the tire (2) has a size of 235 / 50R18 97V ([0037]), thus suggesting the claimed range of 6.0-10.0%.
Regarding claim 3, Imaoka discloses all of the limitations as set forth above for claim 1. Imaoka further discloses that the open cell foam is polyurethane ([0020]). 
Regarding claim 5, Imaoka discloses all of the limitations as set forth above for claim 1. Imaoka further discloses that an adhesive secures the noise damper (10) to the tire (2) ([0027]; [0038]). 
Regarding claim 6, Imaoka discloses all of the limitations as set forth above for claim 1. Imaoka further discloses that the blocks are pitch sequenced ([0009]; [0034]; see Fig. 5). 
Regarding claim 7, Imaoka discloses all of the limitations as set forth above for claim 1. Imaoka further discloses that the noise damper (10) can have a trapezoidal cross section ([0023]), thus satisfying the limitations in claim 7. 
Regarding claim 8, Imaoka discloses all of the limitations as set forth above for claim 1. Imaoka further discloses that the noise damper (10) further includes fibers ([0020]). 
Regarding claim 10, Imaoka discloses all of the limitations as set forth above for claim 1. Imaoka further discloses a desire to create a tire that can reduce road noise in the frequency range of about 50 to 400 Hz ([0001]-[0002]), overlapping the claimed range of between 180-220 Hz. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (JP 2006182280 with English Machine Translation) in view of Ishibashi (JP 2014141109 with English Machine Translation). 
Regarding claim 4, Imaoka discloses all of the limitations as set forth above for claim 1. Imaoka is silent, however, as to how the noise damper (10) is formed, specifically how continuous circumferential upper tier (21) and the adjacent circumferential lower tier are fixed together. Thus, Imaoka fails to disclose that an adhesive secures the continuous circumferential upper tier to the adjacent circumferential lower tier. 
Ishibashi teaches a similar tire and noise damper assembly (see Figs. 1-2) comprising a tire (2) and a noise damper (8) having a continuous circumferential upper tier (42) and an adjacent circumferential lower tier (44) including blocks and voids (see Fig. 4). Ishibashi further teaches that using an adhesive to secure the continuous circumferential upper tier (42) to the adjacent circumferential lower tier (44) is an effective way to fix the two tiers to each other ([0057]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the noise damper disclosed by Imaoka by fixing the continuous circumferential upper tier to the adjacent circumferential lower tier via an adhesive as taught by Ishibashi because they would have had a reasonable expectation that doing so would be an effective way to fix the two tiers to each other. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (JP 2006182280 with English Machine Translation) in view of Yurjevich et al. (US 2018/0065426) (Yurjevich). 
Regarding claim 9, Imaoka discloses all of the limitations as set forth above for claim 1. Imaoka fails to explicitly disclose, however, that the open cell foam has a sound absorption coefficient between 0.7 and 1.2. 
Yurjevich teaches a similar tire and noise damper assembly (abstract) wherein the noise damper (100a-g) is made from polyurethane foam ([0044]-[0045]) and has a sound absorption coefficient between 0.7 and 1.1 ([0047]), suggesting the claimed range of 0.7 and 1.2. Yurjevich further teaches that this noise damper effectively reduces noise generated by the tire as it contacts the road ([0002]-[0003]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the open cell foam disclosed by Imaoka to have a sound absorption coefficient within the claimed range of 0.7 to 1.2 as taught by Yurjevich because they would have had a reasonable expectation that doing so would effectively reduce noise generated by the tire as it contacts the road. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749